Case 5:18-cv-00878-SMH-MLH Document 14 Filed 08/13/20 Page 1 of 1 PageID #: 67



                         UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

 QUINTON HILL                                     CIVIL ACTION NO. 18-878-P

 VERSUS                                           CHIEF JUDGE HICKS

 TRENEISHA HILL, ET AL.                           MAGISTRATE JUDGE HORNSBY

                                       JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and after an independent review of the record, and noting the lack

 of written objections filed by Plaintiff and determining that the findings are correct under

 the applicable law;

        IT IS ORDERED THAT this action be DISMISSED for failing to state a claim

 for which relief may be granted pursuant to Section 1983.

        THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this 13th

 day of August, 2020.



                                           _____________________________________
                                            CHIEF JUDGE S. MAURICE HICKS, JR.
                                           UNITED STATES DISTRICT COURT
